               Case 1:16-cv-08193-VSB-OTW Document 56 Filed 08/02/19 Page 1 of 2




                                            THE CITY OF NEW YORK                                 JOHN CORBIN CARTER
ZACHARY W. CARTER
Corporation Counsel
                                           LAW DEPARTMENT                                     Assistant Corporation Counsel
                                                                                       Labor and Employment Law Division
                                         100 CHURCH STREET, ROOM 2-102                               Phone: (212) 356-2078
                                               NEW YORK, NY 10007                                     jocarter@law.nyc.gov

                                                                   August 2, 2019

       VIA ECF
       Honorable Vernon S. Broderick
       United States District Judge
       Southern District of New York
                                                    Re: Colon v. N.Y.C. Hous. Auth. et al.,
                                                        16 Civ. 4540 (VSB) (OTW)

                                                          Williams v. N.Y.C. Hous. Auth. et al.,
                                                          16 Civ. 8193 (VSB) (OTW)
       Dear Judge Broderick:

                      I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, counsel for Defendant Melissa Mark-Viverito in
       the above-referenced actions, which were consolidated for pre-trial purposes. I write on behalf of
       all Defendants to propose a briefing schedule for all Defendants’ anticipated motions for
       summary judgment in both the Colon and Williams matters.

                      Discovery closed in both actions on July 15, 2019. Defendants submit that
       summary judgment is warranted in both actions and do not wish to engage in settlement
       discussions. The parties are in the process of reviewing and notarizing transcripts for depositions
       that occurred in June and July. The parties are also awaiting decisions from Magistrate Judge
       Wang regarding a motion to compel brought by Defendants on May 28, 2019 and an untimely
       motion to compel brought by Plaintiffs on July 23, 2019. However, there has been no request for
       an adjournment of the discovery deadline pursuant to Magistrate Judge Wang’s rules from any
       party, and Magistrate Judge Wang’s May 7, 2019 Order states there will be no further
       adjournments of the discovery deadline.

                       For the Court’s convenience, and to avoid unnecessary duplication, Defendants
       propose briefing summary judgment in the Colon and Williams actions contemporaneously.
       Defendants have requested Plaintiffs’ input and consent for a summary judgment briefing
       schedule, but Plaintiffs refuse to engage in a discussion of a schedule. Accordingly, Defendants
       respectfully request that the Court so-order the following briefing schedule:

           •   Defendants to file summary judgment motions by October 18, 2019;
           •   Plaintiffs to file opposition by December 6, 2019;
           •   Defendants to file reply papers by December 27, 2019.
      Case 1:16-cv-08193-VSB-OTW Document 56 Filed 08/02/19 Page 2 of 2




            I thank the Court for its attention to this matter.

                                                            Respectfully,
                                                                 /s/
                                                            John Corbin Carter
                                                            Assistant Corporation Counsel

cc:   All Counsel of Record
      (via ECF)




                                               2
